Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a method of operating an entertainment attraction, classified in 463/1.
II. Claims 6-10, drawn to a method of operating an entertainment attraction, classified in 463/1.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions the claims in group I direct to the steps of receiving user identification data from a user; and retrieving a profile of the user from a computer memory, wherein the profile includes information of the user’s profile into a computer controller and such steps are not required and it does not appear that they can be used together with the method steps in Group II.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
In light of the above explanations, Group I and II contain distinct steps of operating an entertainment venue and not capable of being used together.  Although both Groups recite the same method of operating an entertainment venue in the preamble, because of the distinct steps in each Group, and it does not appear that the steps in both Groups can be used together.  It would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kenneth Ohriner on 11/18/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-10 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner US 2016/0346704.
Claim 1, Wagner discloses a method of operating an amusement ride in a venue [0010] comprising the steps of sending a user (130) identification data to a controller by a personal mobile terminal (10) in the form of a mobile telephone, or a tablet computer or laptop (see [0035]); a data processing system 10.2 receiving a profile of the user from a computer memory form the personal mobile terminal [0035]; the computer controller modifying at least one control instruction based on the elements of the user’s profile; and changing a physical aspect of the entertainment attraction perceptible by the user, based on the modified control instruction [0010]-[0011] and [0040].  It is noted that Wagner fails to specifically disclose the user’s profile including information on the user’s traits relative to the attraction.  However, Wagner specifically discloses the use of a “personal mobile terminal 10” which directly indicates that the mobile terminal 10 is intended for receiving personal information of the user carrying the mobile terminal 10.  The personal information of the user can or must be user’s preferences such as identification, straits, etc.  Therefore, it is obvious if not inherent that the personal information of the user can contain the user’s traits relative to the attraction or anything relating to the user.
Claim 2, Wagner discloses the step of changing a physical aspect of the attraction at a selected location of the attraction upon detecting the presence of the user at the selected location via position sensors [0017], [0019].
Claim 3, the profile includes information on the user’s preferences (see above explanation in claim 1).
Claim 4, the physical aspect is an onscreen graphic in the head-mounted display (20).
Claim 5, the special effect comprises a shock or vibration effect [0027].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711